NUMBER 13-18-00607-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                            EX PARTE FABIAN GARCIA


                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       This cause is currently before the Court on appellant's sixth motion for extension

of time to file the brief. The reporter’s record was filed on November 21, 2018, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). Appellant retained new counsel on February 4, 2019.

       On June 28, 2019, this Court granted appellant’s third motion for extension of time

to file the brief and ordered the brief to be filed no later than August 21, 2019. Thereafter,

this Court granted appellant a fourth motion for extension of time until September 24,
2019 and informed counsel no further extensions would be granted absent exigent

circumstances. On September 20, 2019, appellant filed a fifth motion for extension of

time to file the brief and a motion to adopt the clerk’s record from 13-16-00462-CR

containing appellant’s previously appealed habeas corpus proceeding. On September

30, 2019, this Court granted appellant’s motion to adopt the record from 13-16-00462,

granted appellant’s fifth extension of time to file the brief, and directed counsel to file the

brief on or before October 30, 2019. Appellant failed to file the brief on October 30, 2019

and now seeks an additional 54 days, until December 23, 2019 to file the brief.

       The Court GRANTS appellant’s sixth motion for extension to file the brief and

ORDERS the Honorable Joseph A. Connors III to file the brief on or before December 23,

2019. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.     No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
 21st day of November, 2019.




                                              2